Citation Nr: 0707356	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, inter alia, denied the veteran's 
claim of entitlement to a compensable rating for his service-
connected malaria.  The veteran perfected an appeal on this 
issue to the Board, and in June 2005, the Board denied a 
compensable rating for his malaria.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
vacated the Board's decision and remanded this appeal for 
further development consistent with instructions in an 
October 2006 Joint Motion.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The AOJ will notify the appellant if further action is 
required on his part.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  On remand, the AOJ must provide such 
notice.

The Court, in its October 2006 Order, granted the Joint 
Remand vacating the Board's June 2005 decision due to 
deficiencies in the examination provided to the veteran for 
evaluating the current state of his service-connected 
malaria.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected malaria.  In his 
Travel Board hearing, the veteran testified that he is 
receiving ongoing treatment for health problems he contends 
are related to his service-connected malaria.  He also 
indicated that he has hypertension and heart problems; 
however, there is no evidence of this in the claims file.  VA 
should attempt to obtain any missing medical records 
regarding treatment of his service-connected malaria and any 
residuals.  

Pursuant to the instructions in the Joint Remand, the veteran 
should be afforded an examination to ascertain the current 
status of his service-connected malaria, and any residuals.  
Malaria is evaluated for compensation purposes based on 
whether the disease is active.  38 C.F.R. § 4.88B, Diagnostic 
Code 6304 (2006).  The medical evidence of record provides 
that in order for testing for active malaria to be 
comprehensive, six smears must be taken within a 36 hour 
period.  The examination should include such tests.  In 
addition, the veteran should be appropriately assessed in 
terms of any residuals of malaria.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his malaria and any 
residuals since Match 2003, one year 
before he filed his claim, through the 
present.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the 
AOJ should obtain any treatment records 
from the private physician that the 
veteran referred to in his Travel Board 
hearing, and any physicians treating him 
for hypertension or heart problems.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for 
an examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected malaria.  
The claims file, this remand, treatment 
records and the Joint Remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments

The examiner is to assess the nature and 
severity of the veteran's service-
connected malaria and any residuals, in 
accordance with the latest AMIE worksheet 
for rating residuals of malaria and 
pursuant to the instructions given in the 
Joint Remand.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected malaria and 
any residuals found, whether or not the 
veteran's malaria is in an active state.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



